Appeal from or*280der, Supreme Court, New York County (Kristin Booth Glen, J.), entered March 20, 1995, which denied petitioner’s motion to renew or reargue an order, same court and Justice, dismissing a CPLR article 78 proceeding that challenged respondent Medical Examiner’s denial of petitioner’s Freedom of Information Law request for autopsy reports, unanimously dismissed as taken from a nonappealable order, without costs.
The motion to renew or reargue which was based on an intervening decision of a court of coordinate jurisdiction, not new or additional facts, was properly treated by the IAS Court as one for reargument (cf., Matter of Huie, 20 NY2d 568, 572), denial of which is nonappealable (Matter of Medina v Brown, 213 AD2d 195). Concur—Milonas, J. P., Rosenberger, Rubin, Williams and Andrias, JJ.